Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species I, in the reply filed on 2/10/22, is acknowledged.  It is noted that Applicant’s traversal on the Species restriction is persuasive and therefore the restriction between the Species I and II is hereby withdrawn and claims 1-18 are now treated on the merits.  
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a pet toy having the combination, such as an inner component having a body with at least a portion of an outer surface of the body including one of a hook portion and a loop portion of a hook and loop fastener, wherein with the inner component positioned on the base the plurality of arms of an outer component is wrappable about the inner component such that the hook portion and loop portion of the hook and loop fastener engage to removably attach the inner and outer components, and the plurality of arms is wrappable about the inner component in different configurations to alter the removable attachment of the inner 
 Gratza (US 9119377), Benson (US 8140273), and Ritchey (US 2009/0071412) disclose a similar pet toy as the claimed invention.  However, the prior art lack the teaching of the pet toy having the combination, such as an inner component having a body with at least a portion of an outer surface of the body including one of a hook portion and a loop portion of a hook and loop fastener, wherein with the inner component positioned on the base the plurality of arms of an outer component is wrappable about the inner component such that the hook portion and loop portion of the hook and loop fastener engage to removably attach the inner and outer components, and wherein the plurality of arms is wrappable about the inner component in different configurations to alter the removable attachment of the inner and outer components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644